Case 8:19-cv-00423-WFJ-SPF Document 37-2 Filed 05/10/19 Page 1 of 3 PageID 738




                           EXHIBIT 1
Case 8:19-cv-00423-WFJ-SPF Document 37-2 Filed 05/10/19 Page 2 of 3 PageID 739



     Developed and Published by the                                      First Edition
     LEAN & SIX SIGMA WORLD ORGANIZATION                                  2016-09-21




Lean Six Sigma Green Belt Training
           D R A F T
      International Standard

                             ISBN: 978-0-9862150-6-3
                                 Printed in U.S.A.
                      Reference Number: LSS 6002-DIS-1:2016
                    © Lean & Six Sigma World Organization 2016
Case 8:19-cv-00423-WFJ-SPF Document 37-2 Filed 05/10/19 Page 3 of 3 PageID 740




                         LSS 6002 Committee Chair
                            Bonnie K. Stone, MBB, PMP



                       LSS 6002 Committee Co-Chair
                   Ken Feldman, Ph.D., MBA, LSSMBB, BSIE, MSIE



                               Key Contributors
                       Alka Bhave, MBB, PMP, SAFe Agilist
                           Kristine Nissen Bradley, MBB
                             Thomas Van Eimeren, BB
                              Ofelia C. Hodgins, MBB
                             Donald C. Johnston, MBB
                             William A. Levinson, P.E.
                        Marco A. Luzzatti, MBB, M.S. Ch.E.
                            Will McDade, MBA, LSSBB
                            Marilyn Monda, MA, MBB,
                              Loretta Townsley, MBB
                          Pauline Vanderbilt, Ch.E., MBA
                             Sermin Vanderbilt, Ph.D.
